DETAILED ACTION
The Amendment filed February 8, 2022, has been entered and fully considered. Claims 1-7 and 9-13 are pending in this application. Claims 1-7 and 9-13 have been amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 11, 2022, has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Auth et al., (hereinafter ‘Auth’, U.S. Pat. 4,532,924) in view of Sliwa et al., (hereinafter ‘Sliwa’, U.S. PGPub. No. 2017/0143414) and further in view of Sliwa.  
Regarding claim 1, Auth (Figs. 1-3 and 6) discloses an electrode (conductors 46, 48) for a catheter (electrosurgical device 22, catheter 24), the electrode (46, 48) comprising: an electrically insulating substrate (electrically insulative probe body 40) disposed on a supporting structure of a catheter tip (proximal end 56 of probe body 40 is disposed on catheter 24 as best illustrated in Fig. 3), the electrically insulating substrate (40) comprising an inner surface (defined by central through bore 59) and an outer surface (44) in which an outer layer of an electrically-conducting metal (46, 48) covering at least part of the outer surface (44 in Fig. 2), an inner layer of the electrically-conducting metal covering at least part of the inner surface (col. 5, ll. 54-56, “conductive lining 58 placed in a central through bore 59 of probe body 40”; see Figs. 2-3 and 6), the electrically-insulating substrate  (40) shaped to define: one or more wider channels (bore 59; see col. 8, ll. 42-44, the channel is made sufficiently wide) passing between the inner surface and the outer surface (Figs. 2-3) with a layer of the electrically- conductive metal (conductive lining 58) that pates the wider channels (59) to connect the outer layer to the inner layer (as best illustrated in Fig. 6) to provide for a fluid passageway for passage of irrigation therethrough (abstract; col. 8, ll. 42-44; see claim 9, “said fluid channel is provided with a conductive lining which is electrically connected to one of said electrically isolated conductors.”).
Auth is silent regarding multiple channels passing between the inner surface and the outer surface with respective columns of the electrically-conductive metal that fill the multiple channels so as to connect the outer layer to the inner layer.
However, in the same field of endeavor, Sliwa teaches a similar apparatus (tip assembly 500 in Fig. 7) comprising an electrically insulating substrate (505) and an outer layer of electrically-conducting metal (501) forming a tip electrode group, and one or more irrigation holes formed in the substrate (505). Sliwa further discloses interior conductive connections (545, 547, 549) and the exterior tip electrode group (501) to be electrically connected by either conductive traces or via metallization of vias and channels as by interior wall coating or complete filling in their interiors serving as conductive vias to connect the tip electrode group (501) with interior conductive connections (545, 547, 549; [0062]; [0067]). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the ablation electrode as taught by Auth to include multiple channels passing between the inner surface and the outer surface with respective columns of the electrically-conductive metal that fill the multiple channels so as to connect the outer layer to the inner layer, as taught by Sliwa in order to provide the benefit of a conductive via (as taught by Sliwa), such as not requiring additional wires ([0067]; Fig. 7), thereby minimizing size and cost to manufacture. 
Although Auth discloses the electrically insulating substrate (electrically insulative probe body 40)  is formed of a machinable ceramic substrate (col. 6, ll. 18-28), Auth is regarding wherein the electrically-insulating substrate is flexible.
However, Sliwa further teaches a similar electrically insulating substrate (electrically-insulative substrate 505, 507 in Fig. 7) which can either be made of ceramic materials or polymers of various durometers ([0062]). It is well known in the art (as can be seen in Sliwa) to provide various degrees of flexibility depending on the desired use of the catheter ([0062]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the electrically insulating substrate as taught by Auth such that it comprises a flexible material, as taught by Sliwa, in order to meet the desired use of the catheter ([0062]). Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Although Auth teaches the channel is made sufficiently wide (col. 8, ll. 42-44), and Sliwa teaches multiple channels, Auth in view of Sliwa fail to explicitly disclose the channels are narrower and wider. In the instant case, the ablation electrode of Auth in view of Sliwa and Sliwa would not operate differently with the claimed relative diameters since the channels provide the desired function as claimed. Further, applicant places no criticality on the range claimed, indicating simply that the diameters are narrower and wider. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 2, Auth in view of Sliwa and Sliwa teach all of the limitations of the ablation electrode according to claim 1, but are silent regarding the flexible electrically-insulating substrate is shaped to define at least 1,000 of the multiple narrower channels. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the apparatus as taught by Auth in view of Sliwa and further in view of Sliwa to include any number of the multiple narrower channels, including at least at least 1,000 of the multiple narrower channels, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 3, Auth in view of Sliwa and Sliwa teach all of the limitations of the ablation electrode according to claim 1, but are silent regarding wherein a total area of respective outer openings of the multiple narrower channels is at least 10% of an area of the outer surface.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the apparatus as taught by Auth in view of Sliwa and further in view of Sliwa to include wherein a total area of respective outer openings of the multiple narrower channels is at least 10% of an area of the outer surface as applicant appears to have placed no criticality on the claimed range and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 6, Auth in view of Sliwa and Sliwa teach all of the limitations of the ablation electrode according to claim 1. Auth  (Figs. 1-3 and 6) further discloses further comprising a supporting structure (24) bonded to the inner layer (Fig. 3), wherein the flexible electrically-insulating substrate (40) and the supporting structure (24) are shaped to define an interior lumen (bore 59, lumen 34). 
Regarding claim 10, Auth in view of Sliwa and Sliwa teach all of the limitations of the ablation electrode according to claim 1, but are silent regarding wherein an average diameter of each of the multiple narrower channels is between 5 and 50 microns. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the average diameter of each of the multiple narrower channels as taught by Auth in view of Sliwa and Sliwa such that the average is between 5 and 50 microns since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art, In re Rose, 105 USPQ 237 (CCPA 1955). Further, it appears applicant has placed no criticality on the claimed range. 
Regarding claim 11, Auth in view of Sliwa and Sliwa teach all of the limitations of the ablation electrode according to claim 1, but are silent regarding wherein an average narrower-channel diameter of each of the multiple narrower channels is less than 50% of an average wider-channel diameter of each of the wider channels.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the channels as taught by Auth in view of Sliwa and Sliwa such that an average narrower-channel diameter of each of the multiple narrower channels is less than 50% of an average wider-channel diameter of each of the wider channels, as applicant appears to have placed no criticality on the claimed range and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claims 1, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kallback et al., (hereinafter ‘Kallback’, U.S. PGPub. No. 2009/0143651) in view of Sliwa and Auth.
Regarding claim 1, Kallback (Figs. 1-7) discloses an electrode (electrically conductive areas or patterns 111, 113) for a catheter (100), the electrode (111, 113) comprising: an flexible electrically insulating substrate (support member 101; see [0075] for suitable insulating material; [0086]) disposed on a supporting structure (reinforcing or rigidifying element 103 as best illustrated in Figs. 3b-4; [0093]) of a catheter tip (Fig. 1), the flexible electrically insulating substrate (101) comprising an inner surface and an outer surface (see support member 101 in Fig. 4 for inner and outer surface, [0093]; also see [0076] for first side “inside” 125 and second side “outside” 127 of device 100) in which an outer layer of an electrically-conducting metal covering at least part of the outer surface ([0076], electrically conductive lines and patterns forming front end electrodes 111, back end electrodes 113), an inner layer of the electrically-conducting metal covering at least part of the inner surface ([0076], “On a first side 125 of the support member 101 (the side that will become the “inside” of the device 100 for invasive use) there are electrically conductive lines or patterns 117”; also see Fig. 4).
Kallback further discloses the flexible electrically-insulating substrate shaped to define: multiple channels passing between the inner surface and the outer surface (via holes 121 in Fig. 2; [0076]). Kallback discloses “[i]n the via holes 121 there are electrical conductors, via conductors 123, connecting the electrically conductive lines and patterns 111, 113, 117 on both sides of the support member 101. Advantageously the via conductors 123 comprise electrically conductive material on the walls of the via holes 121” ([0076]) such as to connect the outer layer to the inner layer. 
Although Kallback discloses multiple channels passing between the inner surface and the outer surface (via holes 121 in Fig. 2; [0076]), Kallback is silent regarding an ablation electrode, wherein multiple channels passing between the inner surface and the outer surface with respective columns of the electrically-conductive metal that fill the multiple channels so as to connect the outer layer to the inner layer.
However, in the same field of endeavor, Sliwa teaches a similar ablation apparatus (tip assembly 500 in Fig. 7) comprising an electrically insulating substrate (505) and an outer layer of electrically-conducting metal (501) forming a tip electrode group, and one or more irrigation holes formed in the substrate (505). Sliwa further discloses interior conductive connections (545, 547, 549) and the exterior tip electrode group (501) to be electrically connected by either conductive traces or via metallization of vias and channels as by interior wall coating or complete filling in their interiors serving as conductive vias to connect the tip electrode group (501) with interior conductive connections (545, 547, 549; [0062]; [0067]). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the electrode as taught by Kallback to include multiple channels passing between the inner surface and the outer surface with respective columns of the electrically-conductive metal that fill the multiple channels so as to connect the outer layer to the inner layer, as taught by Sliwa in order to provide the benefit of a conductive via (as taught by Sliwa), such as not requiring additional wires ([0067]; Fig. 7), thereby minimizing size and cost to manufacture. 
Kallback in view of Sliwa are silent regarding one or more wider channels passing between the inner surface and the outer surface with a layer of the electrically- conductive metal that plates the wider channels to connect the outer layer to the inner layer to provide for a fluid passageway for passage of irrigation therethrough. 
However, in the same field of endeavor, Auth (Figs. 1-3 and 6) discloses a similar ablation electrode (conductors 46, 48) comprising an electrically insulative probe body (40) comprising an inner surface (defined by central through bore 59) and an outer surface (44) in which an outer layer of an electrically-conducting metal (46, 48) covers at least part of the outer surface (44 in Fig. 2). The electrically-insulating substrate (40) is shaped to define a wider channel (bore 59; see col. 8, ll. 42-44, the channel is made sufficiently wide) passing between the inner surface and the outer surface (Figs. 2-3) with a layer of the electrically- conductive metal (conductive lining 58) that plates the wider channel (59) to connect the outer layer to the inner layer (as best illustrated in Fig. 6) to provide for a fluid passageway for passage of irrigation therethrough (abstract; col. 8, ll. 42-44; see claim 9, “said fluid channel is provided with a conductive lining which is electrically connected to one of said electrically isolated conductors.”). This configuration advantageously provides the benefit of clearing the treatment area with fluid for more direct ablation and supplies RF current to electrodes converging at and connected to the conductive lining at the distal probe body end, thereby increasing versatility of the device and improving efficiency. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device as taught by Kallback in view of Sliwa to include one or more wider channels passing between the inner surface and the outer surface with a layer of the electrically- conductive metal that plates the wider channels to connect the outer layer to the inner layer to provide for a fluid passageway for passage of irrigation therethrough, as taught by Auth in order to provide the benefits of clearing the treatment area with fluid for more direct ablation and suppling RF current to additional electrodes, thereby increasing versatility of the device and improving efficiency.
Although Kallback discloses multiple channels and Auth teaches the channel is made sufficiently wide (col. 8, ll. 42-44), Kallback in view of Sliwa and Auth fail to explicitly disclose the channels are narrower and wider. In the instant case, the ablation electrode of Kallback in view of Sliwa and Auth would not operate differently with the claimed relative diameters since the channels provide the desired function as claimed. Further, applicant places no criticality on the range claimed, indicating simply that the diameters are narrower and wider. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 12, Kallback in view of Sliwa and Auth teach all of the limitations of the ablation electrode according to claim 1. Kallback further discloses wherein a thickness of the flexible electrically-insulating substrate is between 5 and 75 microns ([0076], “The measures of the support member 101 may in one advantageous embodiment be…50 micrometer thick. But as described before, the length, as well as the thickness and the width, may vary depending on the application…the thickness may be in the interval of 10-200 micrometer, more advantageously 30-70 micrometer, in one particular embodiment 50 micrometer is used”).  
Regarding claim 13, Kallback in view of Sliwa and Auth teach all of the limitations of the ablation electrode according to claim 1. Kallback further discloses comprising one or more electrically-conductive traces (electrically conductive lines or patterns 117) disposed on the inner surface (see support member 101 in Fig. 4 for inner surface, [0093]; also see [0076] for first side “inside” 125 of device 100) and electrically isolated from the inner layer (as broadly claimed, support member 101 comprises electrically insulating material; [0075]), wherein the flexible electrically-insulating substrate (support member 101) is shaped to define respective holes opposite the traces (via holes 121), and wherein the outer layer comprises: a main portion (see support member 101 in Fig. 4 for outer surface, [0093]; also see [0076] for second side “outside” 127 of device 100).
Kallback in view of Sliwa and Auth fail to teach one or more islands that are electrically isolated from the main portion and contact the traces, respectively, by virtue of at least partly filling the holes.
However, in the same field of endeavor, Sliwa teaches one or more islands (spot electrodes 215, 217, 219 in Fig. 4; spot electrodes 521, 523 in Fig. 7) that are electrically isolated from the main portion (by a spot non-conductive portion 239 in Fig. 4, non-conductive portion 527, 529 in Fig. 7) and contact the traces, respectively, by virtue of at least partly filling the holes ([0054], “In FIG. 4 the vias are not visible as they are hidden by their overlying surface electrodes or by the above-mentioned via plug material. In any event such vias can be used to route surface connections to the tip interior through the tip wall thickness”; [0055], “the vias are metallurgically coupled to tip-interior discrete wires or flex circuit traces in a manner wherein any nonbiocompatable metallurgy or conductive epoxy employed to electrically join the vias and wires or traces is masked or hidden from blood exposure at the tip outer surface”). Sliwa teaches that the ‘islands’ (spot electrodes) “can act not only as localized thermal sensors, but can also act as electrodes for locally sensing or pacing tissue, measuring local impedance such as between different spot electrodes” ([0055]), thereby increasing versatility of the apparatus. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have further modified the apparatus as taught by Kallback in view of Sliwa and Auth to further include one or more islands that are electrically isolated from the main portion and contact the traces, respectively, by virtue of at least partly filling the holes as taught by Sliwa in order to provide the various benefits of spot electrodes ([0055], i.e. localized thermal sensing, locally sensing or pacing tissue, measuring local impedance), thereby increasing versatility of the apparatus. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Auth in view of Sliwa and further in view of Sliwa as applied to claims 1-3, 6, and 10-11 above, and further in view of Fleischman et al., (hereinafter 'Fleischman', U.S. Pat. 6,241,724).
Regarding claim 4, Auth in view of Sliwa and Sliwa teach all of the limitations of the ablation electrode according to claim 1, but are silent regarding wherein the electrically-conducting metal comprises gold.
However, in the same field of endeavor, Fleishman teaches a similar apparatus (12) comprising an outer layer of electrically-conducting metal of gold coating an exterior surface of an underlying support body. It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the ablation electrode as taught by Auth in view of Sliwa and further in view of Sliwa such that the electrically-conducting metal comprises gold as taught by Fleishman since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Auth in view of Sliwa and further in view of Sliwa and Fleishman as applied to claim 4 above, and further in view of Cosman et al., (hereinafter ‘Cosman’, U.S. Pat. No. 7,862,563). 
Regarding claim 5, Auth in view of Sliwa and further in view of Sliwa and Fleishman teach all of the limitations of the apparatus according to claim 4, but are silent regarding further comprising: at least one constantan trace disposed on the inner surface and electrically isolated from the inner layer; and at least one gold trace disposed on the inner surface, electrically isolated from the inner layer, and covering the constantan trace at a thermocouple junction.
However, in the same field of endeavor, Cosman teaches a similar apparatus (Figs. 1-9) comprising “two TC wires, such as for example, a copper and a constantan wire that are insulated from each other and which are fused electrically a the thermocouple junction represented by element 250” (col. 20, ll. 9-13; Fig. 4). For example (in Figure 8), “TC wires 280 and 287 can be copper and constantan wires, that are insulated from each other. They can be welded or fused together to form the junction 27. The thermocouple junction can be in contact with, or fused to, the wall of the tubing at the uninsulated electrode tip for good thermal contact” (col. 21, ll. 36-45, see Fig. 8 for traces 280, 287 disposed on the inner surface and electrically isolated from the inner layer of tubing 4). It is well known in the art (as can be seen in Cosman) to form a thermocouple junction by the electrical fusion of two dissimilar wires which “can be for example, copper and constantan, or can be some other combination of dissimilar metals” (col. 19, ll. 8-11; also see col. 18, ll. 1-2). By providing this configuration, “during high frequency application, the temperature sensor will measure the temperature of the target tissue near the tip” (col. 15, ll. 26-30), thereby improving temperature control and accuracy. Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date to modified the apparatus as taught by Auth in view of Sliwa and further in view of Sliwa and Fleishman to include at least one constantan trace disposed on the inner surface and electrically isolated from the inner layer; and at least one other trace disposed on the inner surface, electrically isolated from the inner layer, and covering the constantan trace at a thermocouple junction as taught by Cosman in order to provide the measurement of temperature of the target tissue (col. 15, ll. 26-30), thereby improving temperature control and accuracy. 
Although the combination teaches forming a thermocouple junction by the electrical fusion of two dissimilar wires which “can be for example, copper and constantan, or can be some other combination of dissimilar metals” (col. 19, ll. 8-11; also see col. 18, ll. 1-2, Cosman), the combination is silent regarding a gold trace. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the other trace as taught by Auth in view of Sliwa and further in view of Sliwa and further in view of Fleishman and Cosman to comprise gold since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 125 USPQ 416.
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Auth in view of Sliwa and further in view of Sliwa as applied to claim 6 above, and further in view of Beeckler et al., (hereinafter ‘Beeckler’, U.S. PGPub. No. 2014/0336640).
Regarding claim 7, Auth in view of Sliwa and Sliwa teach all of the limitations of the apparatus according to claim 6, but are silent regarding wherein the flexible electrically-insulating substrate and the supporting structure are shaped to define a thimble that contains the interior lumen. 
However, in the same field of endeavor, Beeckler teaches a similar apparatus (Figs. 1-3) wherein the substrate (distal end 12 of probe 14) and the supporting structure (coupling member 118, first part 124, second part 126 in Fig. 3) are shaped to define a thimble (cup electrode 40, 110) that contains the interior lumen ([0040]; [0070], central opening 120; see [0045] for ‘cup’ electrode 40 having the shape of a cup with a flat base). Beeckler teaches that by using the "empty" region, “i.e., the central opening and the central space, for the irrigation tubing, embodiments of the present invention use the available (small diameter) space at the distal end extremely efficiently. This efficient use of the space means that the electrodes of the distal end can be irrigated during ablation…without requiring any increase in diameter of the catheter probe” ([0040]). It is well known in the art (as can be seen in Beeckler) to provide a thimble shape in order to provide an “empty” region that can efficiently accommodate irrigation tubing (or other components) without requiring any increase in diameter of the apparatus, thereby increasing efficiency and use of space ([0040], [0070]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the apparatus as taught by Auth in view of Sliwa and Sliwa to define a thimble as taught by Beeckler in order to provide an “empty” region that can efficiently accommodate irrigation tubing (or other components) without requiring any increase in diameter of the apparatus, thereby increasing efficiency and use of space ([0040], [0070]). 
Regarding claim 9, Auth in view of Sliwa and further in view of Sliwa and Beeckler teach all of the limitations of the apparatus according to claim 7. Auth (Figs. 2-3) further discloses wherein the distal end of the catheter comprises a flow diverter (tube 58, central wash channel 57) configured to divert fluid received from a proximal end of the catheter (lumen 34), and wherein the supporting structure (24) is coupled to the flow diverter (58) such that the flow diverter (58) is disposed inside of the interior lumen (34). It is noted, as broadly claimed, all of the components of the device are indirectly coupled to one another.
Response to Arguments
Applicant’s arguments with respect to claims 1-7 and 9-13 have been considered but are moot because the amendment has necessitated a new grounds of rejection.
It is the Examiner’s position that Auth et al., (U.S. Pat. 4,532,924) in view of Sliwa et al., (U.S. PGPub. No. 2017/0143414) and further in view of Sliwa teach all the limitations of the ablation electrode according to claim 1. 
Further, it is the Examiner’s position that Kallback et al., (U.S. PGPub. No. 2009/0143651) in view of Sliwa and Auth teach all the limitations of claim 1. 
See rejection above for clarification.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459. The examiner can normally be reached M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        




/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794